UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2014 MEETINGHOUSE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54779 45-4640630 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 2250 Dorchester Avenue, Dorchester, Massachusetts (Address of Principal Executive Offices) (Zip Code) (617) 298-2250 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 9, 2014, the Board of Directors of Meetinghouse Bancorp, Inc. (the “Company”) authorized the repurchase of up to 18,519 shares of the Company’s outstanding common stock.This share amount equals the number of shares the Company issued on August 19, 2014, in the form of restricted stock grants awarded under the Meetinghouse Bancorp, Inc. 2014 Equity Incentive Plan, which was approved by stockholders at the Company’s 2014 Annual Meeting of Stockholders.The Company will conduct any repurchases through open market purchases by means of a trading plan adopted under SEC Rule 10b5-1 or in privately negotiated transactions, subject to market conditions and other factors.There is no guarantee as to the exact number of shares that the Company may repurchase.The Company will hold any repurchased shares in its treasury. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEETINGHOUSE BANCORP, INC. Date:September 9, 2014 By: /s/ Anthony A. Paciulli Anthony A. Paciulli President and Chief Executive Officer
